                 Case 8:20-bk-03608-CPM       Doc 49    Filed 05/18/20   Page 1 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION
                                    www.flmb.uscourts.gov


In re:
CFRA HOLDINGS, LLC                                     Case No. 8:20-bk-03608-CPM
                                                       Chapter 11

                                                       Jointly Administered with:
CFRA, LLC                                              Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                   Case No. 8:20-bk-03610-CPM

      Debtors.
______________________________________/

                                      NOTICE OF HEARING

NOTICE IS HEREBY GIVEN THAT:

             A hearing will be held, on May 21, 2020 at 4:00 p.m. at the Sam M. Gibbons United

States Courthouse, 801 N. Florida Avenue, Courtroom 8B, Tampa, Florida, before the Honorable

Catherine Peek McEwen, United States Bankruptcy Judge, to consider and act upon the

following matter:

        DEBTORS’ EMERGENCY MOTION FOR APPROVAL OF POST-PETITION
        FINANCING AND AUTHORIZING DEBTORS TO USE CASH COLLATERAL

             The hearing may be continued upon announcement made in open Court without further
notice.

             Telephonic Appearance Requirement: Effective March 16, 2020, and continuing until

further notice, Judges in all Divisions will conduct all preliminary and non-evidentiary hearings

by telephone. For Judge McEwen, parties should arrange a telephonic appearance through Court

Call (866-582-6878).




36980320.1
                Case 8:20-bk-03608-CPM      Doc 49    Filed 05/18/20    Page 2 of 7

                                                                  Case No. 8:20-bk-03608-CPM


                                   CERTIFICATE OF MAILING

             WE HEREBY CERTIFY that a true and correct copy of the foregoing along with the

Emergency Motion was served on all counsel of record and all interested parties identified on the

attached Service List on May 18, 2020 via transmission of Notices of Electronic Filing generated

by CM/ECF and via first class U.S. mail, postage pre-paid, as indicated thereon.

             Dated: May 18, 2020

                                             SAUL EWING ARNSTEIN & LEHR LLP
                                             Proposed Counsel for Debtors and Debtors-in-
                                             Possession
                                             701 Brickell Avenue, 17th Floor
                                             Miami, FL 33131
                                             Telephone: (305) 428-4500
                                             Facsimile: (305) 374-4744
                                             Email: Carmen.Contreras-Martinez@saul.com

                                             By:     /s/ Carmen Contreras-Martinez
                                                     Carmen Contreras-Martinez
                                                     Florida Bar No. 093475

                                                     -and-

                                                     Stephen B. Ravin (admitted pro hac vice)
                                                     Florida Bar No. 293768 (inactive status)
                                                     Aaron S. Applebaum (admitted pro hac vice)
                                                     1037 Raymond Boulevard
                                                     Suite 1520
                                                     Newark, NJ 07102
                                                     Telephone: (973) 286-6700
                                                     Facsimile: (973) 286-6800
                                                     Stephen.Ravin@saul.com
                                                     Aaron.Applebaum@saul.com




                                               -2-
36980320.1
             Case 8:20-bk-03608-CPM               Doc 49        Filed 05/18/20   Page 3 of 7

                                                                            Case No. 8:20-bk-03608-CPM

Electronic Service List

David S Catuogno on behalf of Creditor Raymond James Bank, N.A.
david.catuogno@klgates.com

David S Catuogno on behalf of Creditor Valley National Bank
david.catuogno@klgates.com

Herbert R Donica on behalf of Interested Party CFRA Holdings, LLC
ecf-hrd@donicalaw.com, ecf-cd@donicalaw.com;hrdecf@gmail.com;r63937@notify.bestcase.com

Daniel Eliades on behalf of Creditor Raymond James Bank, N.A. and Valley National Bank
daniel.eliades@klgates.com

Jeffrey T Kucera on behalf of Creditor Raymond James Bank, N.A. and Valley National Bank
jeffrey.kucera@klgates.com, etna.medina@klgates.com;docketing.east@klgates.com

David S Kupetz on behalf of Interested Party 6851 Lennox, LLC
dkupetz@sulmeyerlaw.com

Craig V Rasile on behalf of Creditor Dine Brands Global Inc.
crasile@mwe.com, sbugliaro@mwe.com

Dana L Robbins on behalf of Creditor Ballantyne Property Group, LLC
drobbins@burr.com, jmorgan@burr.com

J Ellsworth Summers, Jr. on behalf of Creditor Ballantyne Property Group, LLC
esummers@burr.com, sguest@burr.com

United States Trustee - TPA
USTPRegion21.TP.ECF@USDOJ.GOV

Nathan A Wheatley on behalf of U.S. Trustee United States Trustee - TPA
nathan.a.wheatley@usdoj.gov




                                                       -3-
36980320.1
               Case 8:20-bk-03608-CPM   Doc 49   Filed 05/18/20   Page 4 of 7

                                                           Case No. 8:20-bk-03608-CPM

Via U.S. Mail

6851 Lennox, LLC/Moss Group
6345 Balboa Blvd., Suite 310
Encino, CA 91316
Attn: Richard Moss

Beltram Edge Tool Supply Inc.
6800 North Florida Avenue
Tampa, FL 33604

BrightRidge
2600 Boones Creek Road
Johnson City, TN 37615

Bristol Virginia Utilities
15022 Lee Hwy
Bristol, VA 24202

Broadway Lights LLC
1085 Thousand Oaks Blvd.
Greenville, SC 29607

CaptiveAire Systems
4641 Paragon Park Road
Raleigh, NC 27616

Casual Dining Smyrna, LLC
c/o Richard Nasano
26 Knights Court
Saddle River, NJ 07458

Cigar City Marketing, LLC
1228 E. 7th Avenue, Suite 200
Tampa, FL 33605

City of Kingsport
225 West Center Street
Kingsport, TN 37660

Commercial Kitchen Specialist
1850 Indian Ridge Drive
Kingsport, TN 37660

Dan’s Professional Plumbing
1558 Fuller Street
Kingsport, TN 37664

David Nakahara
415 Oneida Ct.
Danville, CA 94526




DDR Cotwold LP


                                          -4-
36980320.1
             Case 8:20-bk-03608-CPM   Doc 49   Filed 05/18/20   Page 5 of 7

                                                         Case No. 8:20-bk-03608-CPM

Dept 328818 21089
41909
PO Box 83400
Chicago, IL 60691

Etheridge Roofing, Inc.
1211 Tarboro Street, SW
Wilson, NC 27893

Ford & Harrison LLP
Attn: P. Maxwell Smith
271 17th Street NW, Suite 1900
Atlanta, GA 30363

HPI Direct, Inc.
785 Goodard Court
Alpharetta, GA 30005

IHOP Franchise Company, LLC
450 North Brand Blvd., 7th Fl.
Glendale, CA 91203

IHOP Franchisor, LLC
450 North Brand Blvd., 7th Fl.
Glendale, CA 91203

IHOP House of Pancakes, Inc.
450 North Brand Blvd., 7th Fl.
Glendale, CA 91203

IHOP Leasing, LLC
450 North Brand Blvd., 7th Fl.
Glendale, CA 91203

IHOP Restaurants, LLC
450 North Brand Blvd., 7th Fl.
Glendale, CA 91203

Interface Security Sys. LLC
8339 Solutions Center
Chicago, IL 60677

Johnson City Utility System
601 E. Main Street
Johnson City, TN 37601

MS Park
Dallas Lockbox
P.O. Box 848499
Dallas, TX 75284

National Tax Credit Holdings
10499 W. Bradford Rd., #102
Littleton, CO 80127

Performance Food Group


                                        -5-
36980320.1
              Case 8:20-bk-03608-CPM   Doc 49   Filed 05/18/20   Page 6 of 7

                                                          Case No. 8:20-bk-03608-CPM

7420 Ranco Rd.
Henrico, VA 23228

Performance Foodservice
12500 West Creek Parkway
Henrico, VA 23238

Premier Fire Protection Inc.
1338 TN-126
Bristol, TN 37620

Putnam Mechanical
131 Crosslake Park Dr., #202
Mooresville, NC 28117

Raymond James Bank, N.A.
710 Carillon Parkway
St. Petersburg, FL 33716

Rosnet Technology
8500 NW River Park Dr.
Kansas City, MO 64152

Rustic Ridge Landscaping
205 Pickens Bridge Rd.
Johnson City, TN 37615

S&D Coffee
300 Concord Parkway South
Concord, NC 28027

Smartvision Construction, LLC
1155 East Isle of Palms Ave.
Myrtle Beach, SC 29579

The Wasserstrom Company
4500 E. Broad Street
Columbus, OH 43213

Trane Technologies
800-E Beaty Street
Davidson, NC 28036

Trilogy, Inc.
1220 Richmond Road
Williamsburg, VA 23185

Valassis Direct Mail, Inc.
90469 Collection Center Drive
Chicago, IL 60693



Valley National Bank
4790 140th Avenue North
Clearwater, FL 33762


                                         -6-
36980320.1
             Case 8:20-bk-03608-CPM   Doc 49   Filed 05/18/20   Page 7 of 7

                                                         Case No. 8:20-bk-03608-CPM


Internal Revenue Service
1111 Constitution Avenue, NW
Washington, DC 20224

Internal Revenue Service
Centralized Insolvency Operation
Post Office Box 7346
Philadelphia, PA 19101-7346

Office of Attorney General
State of Florida
The Capitol PL-01
Tallahassee, FL 32399-1050

Maria Chapa Lopez
United States Attorney for
 the Middle District of Florida
400 North Tampa Street, Suite 3200
Tampa, FL 33602

Office of Attorney General
State of North Carolina
114 W. Edenton Street
Raleigh, NC 27603

Office of Attorney General
State of South Carolina
1000 Assembly St., #501
Columbia, SC 29201

Office of Attorney General
State of Virginia
202 North 9th Street
Richmond, VA 23219

Office of Attorney General
State of Tennessee
P.O. Box 20207
Nashville, TN 37202-0207

Laura Davis Jones, Esquire
Pachulski Stang Ziehl & Jones
919 North Market Street, 17th Floor
Wilmington, DE 19801




                                        -7-
36980320.1
